 

 

 

EXECUTION VERSION

 

 

Deal CUSIP Number: 23331UAE5

Facility CUSIP Number: 23331UAF5

 

CREDIT AGREEMENT

Dated as of May 10, 2013

among

DPL INC.,

as the Borrower,

U.S. BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and an L/C Issuer 

FIFTH THIRD BANK and PNC BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agents

BANK OF AMERICA, N.A.,

as Documentation Agent

and

The Other Lenders Party Hereto

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

FIFTH THIRD BANK, an Ohio banking corporation,

 

and

 

PNC CAPITAL MARKETS LLC

as

Joint Lead Arrangers and Joint Book Managers

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

SectionPage

ARTICLE
I.................................................................................................................DEFINITIONS
AND ACCOUNTING TERMS            1

1.01............................................................................................................................................................................................Defined
Terms            1

1.02..............................................................................................................................................................Other
Interpretive Provisions            25

1.03.....................................................................................................................................................................................Accounting
Terms            26

1.04.......................................................................................................................................................................................................Rounding            27

1.05..............................................................................................................................................................................................Times
of Day            27

1.06.......................................................................................................................................................................Letter
of Credit Amounts            27

ARTICLE
II..................................................................................................................the
COMMITMENTS and Credit Extensions            27

2.01......................................................................................................................................................................................Committed
Loans            27

2.02...................................................................................Borrowings,
Conversions and Continuations of Committed Loans            27

2.03........................................................................................................................................................................................Letters
of Credit            29

2.04.......................................................................................................................................................................................Swing
Line Loans            38

2.05...............................................................................................................................................................................................Prepayments            41

2.06..................................................................................................................................Termination
or Reduction of Commitments            42

2.07..............................................................................................................................................................................Repayment
of Loans            42

2.08...........................................................................................................................................................................................................Interest            42

2.09................................................................................................................................................................................................................Fees            43

2.10....................................................................................................................................................Computation
of Interest and Fees            44

2.11......................................................................................................................................................................................Evidence
of Debt            44

2.12........................................................................................................Payments
Generally; Administrative Agent’s Clawback            45

2.13.....................................................................................................................................................Sharing
of Payments by Lenders            47

2.14.....................................................................................................................................................................Increase
in Commitments            47

2.15...........................................................................................................................................................................................Cash
Collateral            48

2.16...................................................................................................................................................................................Defaulting
Lenders            50

ARTICLE
III....................................................................................................TAXES,
YIELD PROTECTION AND ILLEGALITY            52

3.01..............................................................................................................................................................................................................Taxes            52

3.02.........................................................................................................................................................................................................Illegality            56

3.03................................................................................................................................................................Inability
to Determine Rates            57

3.04...........................................................................................................Increased
Costs; Reserves on Eurodollar Rate Loans            57

3.05.....................................................................................................................................................................Compensation
for Losses            60

3.06........................................................................................................................Mitigation
Obligations; Replacement of Lenders            60

3.07.........................................................................................................................................................................................................Survival            61

ARTICLE
IV................................................................................................CONDITIONS
PRECEDENT TO Credit Extensions            61

4.01..............................................................................................................................................Conditions
of Initial Credit Extension            61

4.02...................................................................................................................................................Conditions
to all Credit Extensions            62

ARTICLE
V..................................................................................................................REPRESENTATIONS
AND WARRANTIES            63

5.01..................................................................................................................................................Existence,
Qualification and Power            63

5.02........................................................................................................................................................Authorization;
No Contravention            63

5.03.............................................................................................................................Governmental
Authorization; Other Consents            63





            1

47354535_7

--------------------------------------------------------------------------------

 

 

5.04.............................................................................................................................................................................................Binding
Effect            64

5.05..................................................................................................................Financial
Statements; No Material Adverse Effect            64

5.06........................................................................................................................................................................................................Litigation            64

5.07....................................................................................................................................................................................................No
Default            65

5.08............................................................................................................................................................................Ownership
of Property            65

5.09...................................................................................................................................................................Environmental
Compliance            65

5.10......................................................................................................................................................................................................Insurance            66

5.11..............................................................................................................................................................................................................Taxes            66

5.12...................................................................................................................................................................................ERISA
Compliance            66

5.13..................................................................................................................................................................................................Subsidiaries            67

5.14.................................................................................Margin
Regulations; Investment Company Act; Federal Power Act            67

5.15.....................................................................................................................................................................................................Disclosure            67

5.16.............................................................................................................................................................................Compliance
with Laws            68

5.17................................................................................................................................................
Intellectual Property; Licenses, Etc            68

5.18.......................................................................................................................................................................................................Solvency            68

5.19...............................................................................................................................................................................Employment
Matters            68

ARTICLE
VI.............................................................................................................................................AFFIRMATIVE
COVENANTS            68

6.01...............................................................................................................................................................................Financial
Statements            69

6.02..........................................................................................................................................................Certificates;
Other Information            69

6.03...........................................................................................................................................................................................................Notices            71

6.04...........................................................................................................................................................Payment
of Taxes and Claims            71

6.05..........................................................................................................................................................Preservation
of Existence, Etc            71

6.06....................................................................................................................................................................Maintenance
of Properties            72

6.07.....................................................................................................................................................................Maintenance
of Insurance            72

6.08.............................................................................................................................................................................Compliance
with Laws            72

6.09..................................................................................................................................................................................Books
and Records            72

6.10......................................................................................................................................................................................Inspection
Rights            72

6.11.......................................................................................................................................................................................Use
of Proceeds            73

6.12..................................................................................................................................................................................................Senior
Debt            73

ARTICLE
VII...................................................................................................................................................NEGATIVE
COVENANTS            73

7.01................................................................................................................................................................................................................Liens            73

7.02................................................................................................................................................................................................Investments            76

7.03............................................................................................................................................................................Fundamental
Changes            77

7.04.................................................................................................................................................................................................Dispositions            77

7.05............................................................................................................................................................Change
in Nature of Business            78

7.06..................................................................................................................................................................Transactions
with Affiliates            78

7.07......................................................................................................................................................................Burdensome
Agreements            79

7.08.....................................................................................................................................................................................Swap
Agreements            79

7.09.......................................................................................................................................................................................Use
of Proceeds            79

7.10................................................................................................................................................................................Accounting
Changes            79

7.11................................................................................................................................................................................Financial
Covenants            79

7.12...............................................................................................................................................................Reimbursement
Agreements            80

7.13..............................................................................................................................................................................Restricted
Payments            80





            2

47354535_7

--------------------------------------------------------------------------------

 

 

ARTICLE
VIII.................................................................................................................EVENTS
OF DEFAULT AND REMEDIES            81

8.01.....................................................................................................................................................................................Events
of Default            81

8.02....................................................................................................................................................Remedies
Upon Event of Default            83

8.03................................................................................................................................................................................Application
of Funds            84

ARTICLE
IX...................................................................................................................................................ADMINISTRATIVE
AGENT            85

9.01...................................................................................................................................................................Appointment
and Authority            85

9.02...................................................................................................................................................................................Rights
as a Lender            85

9.03..........................................................................................................................................................................Exculpatory
Provisions            85

9.04.....................................................................................................................................................Reliance
by Administrative Agent            86

9.05................................................................................................................................................................................Delegation
of Duties            87

9.06...............................................................................................................................................Resignation
of Administrative Agent            87

9.07...................................................................................................Non-Reliance
on Administrative Agent and Other Lenders            88

9.08...............................................................................................................................................................................No
Other Duties, Etc            88

9.09.........................................................................................................................Administrative
Agent May File Proofs of Claim            88

ARTICLE
X.....................................................................................................................................................................MISCELLANEOUS            89

10.01...................................................................................................................................................................................Amendments,
Etc            89

10.02..............................................................................................................Notices;
Effectiveness; Electronic Communication            90

10.03..................................................................................................................No
Waiver; Cumulative Remedies; Enforcement            93

10.04.......................................................................................................................................Expenses;
Indemnity; Damage Waiver            93

10.05.............................................................................................................................................................................Payments
Set Aside            95

10.06.....................................................................................................................................................................Successors
and Assigns            96

10.07..................................................................................................................Treatment
of Certain Information; Confidentiality            101

10.08........................................................................................................................................................................................Right
of Setoff            102

10.09.......................................................................................................................................................................Interest
Rate Limitation            102

10.10...................................................................................................................................Counterparts;
Integration; Effectiveness            103

10.11............................................................................................................................Survival
of Representations and Warranties            103

10.12...............................................................................................................................................................................................Severability            103

10.13.....................................................................................................................................................................Replacement
of Lenders            103

10.14.....................................................................................................................................................Governing
Law; Jurisdiction; Etc            104

10.15..............................................................................................................................................................................Waiver
of Jury Trial            105

10.16....................................................................................................................................No
Advisory or Fiduciary Responsibility            106

10.17...........................................................................Electronic
Execution of Assignments and Certain Other Documents            106

10.18.................................................................................................................................................................................USA
PATRIOT Act            107

SIGNATURES………………………………………………………………………….S-1





            3

47354535_7

--------------------------------------------------------------------------------

 

 

SCHEDULES

2.01            Commitments and Applicable Percentages

5.13            List of Subsidiaries

7.01            Existing Liens
7.02            Existing Investments

10.02            Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

Form of

A-1            Committed Loan Notice

A-2            Swing Line Loan Notice

B            Note

C            Compliance Certificate

D-1            Assignment and Assumption

D-2            Administrative Questionnaire

E            U.S. Tax Compliance Certificates

F            Report of Letter of Credit Information

 

 

            4

47354535_7

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as may be hereafter amended, supplemented or otherwise
modified from time to time, the “Agreement”) is entered into as of May 10, 2013,
among DPL Inc., an Ohio corporation (the “Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
U.S. BANK, NATIONAL ASSOCIATION ("US Bank"), as Administrative Agent, Swing Line
Lender and  L/C Issuer, FIFTH THIRD BANK and PNC BANK, NATIONAL ASSOCIATION, as
Co-Syndication Agents and BANK OF AMERICA, N.A., as Documentation Agent.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Defined Terms.  As used in this Agreement, the following terms shall have the
meanings set forth below:

“Acquisition” means any acquisition (a) on a going concern basis (whether by
purchase, merger or otherwise) of assets constituting a business or a division
or line of business of a Person that is not a Subsidiary of the Borrower or
(b) of a majority of the outstanding Equity Interests in any such Person
(whether by merger, stock purchase or otherwise).

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means US Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Adverse PUCO Order” means an order issued by PUCO restricting the payment of
dividends from DP&L to Borrower that would result in the inability of Borrower
to make required payments under this Agreement or the PNC Bank Credit Facility.

"AES" means The AES Corporation.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.





            1

47354535_7

--------------------------------------------------------------------------------

 

 

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement”  has the meaning specified in the introductory paragraph hereto.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Ratings as set forth below:

Applicable Rate

Pricing Level

Ratings
S&P/Moody’s/Fitch

Undrawn

Fee

Eurodollar Rate + /

Letters of Credit

Base Rate +

1

BBB-/Baa3/BBB- or greater

0.300%

1.750%

0.750%

2

BB+/Ba1/BB+

0.350%

2.000%

1.000%

3

BB/Ba2/BB

0.400%

2.250%

1.250%

4

BB-/Ba3/BB-

0.450%

2.750%

1.750%

5

B+/B1/B+ or lower

0.500%

3.250%

2.250%

If each of the respective Ratings issued by the Rating Agencies differs by at
least one level, then the Pricing Level for the intermediate of such Ratings
shall apply.  If two of the Rating Agencies issue a Rating at the same level and
one of the Rating Agencies issues a Rating at a different level, then the
Pricing Level for the Ratings at the same level shall apply.  If only two of the
Rating Agencies issue a Rating and there is a split in Ratings of more than one
level, then the intermediate Pricing Level that is the midpoint between the two
Ratings shall apply (or if there is no midpoint, then the highest intermediate
Pricing Level shall apply (with the Rating for Pricing Level 1 being the highest
and the Rating for Pricing Level 5 being the lowest)).  If only two of the
Rating Agencies issue a Rating and such Ratings differ by one level, then the
Pricing Level for the higher of such Ratings shall apply.  If the Borrower has
only one Rating, the Pricing Level for such Rating shall apply.  If the Borrower
does not have any Rating, Pricing Level 5 shall apply.





            2

47354535_7

--------------------------------------------------------------------------------

 

 

Initially, the Applicable Rate shall be determined based upon the Ratings
specified in the certificate delivered pursuant to Section
4.01(a)(vi).  Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in any Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such
change.  Notwithstanding the foregoing, at any time that an Event of Default
exists, Pricing Level 5 shall apply.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means US Bank, Merrill Lynch, Pierce, Fenner and Smith Incorporated,
Fifth Third Bank, an Ohio banking corporation and PNC Capital Markets LLC, each
in its capacity as a joint lead arranger and joint book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited condensed consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended December
31, 2012, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate on such date plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by US
Bank as its “prime rate,” and (c) the Eurodollar Rate plus 1%.  The “prime rate”
is a rate set by US Bank based upon various factors including US Bank’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such prime rate announced by US Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.  

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.





            3

47354535_7

--------------------------------------------------------------------------------

 

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
or in New York, New York, and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person, as lessee, that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capitalized Lease Obligations” means all obligations under Capital Leases of
the Borrower or any of its Subsidiaries in each case taken at the amount thereof
accounted for as liabilities and identified as “capital lease obligations” (or
any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.





            4

47354535_7

--------------------------------------------------------------------------------

 

 

“Change of Control” means:

(a)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
AES (directly or indirectly) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)      during any period of 12 consecutive months, a majority of the members
(excluding vacancies) of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Commitment Letter” means that certain letter agreement dated as of April 3,
2013 among the Borrower and the Arrangers evidencing the commitment of US Bank,
Fifth Third Bank, PNC Bank, National Association and Bank of America, N.A.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

"Committed Loan” has the meaning specified in Section 2.01.





            5

47354535_7

--------------------------------------------------------------------------------

 

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) other non-recurring expenses of the
Borrower and its Subsidiaries reducing such Consolidated Net Income (x) which do
not represent a cash item in such period or (y) which are cash items in such
period that were incurred as a result of (A) the early termination of Borrower’s
Capital Trust II Indebtedness or (B) termination of existing swap contracts (it
being understood that cash charges described in this clause (B) will not exceed
$50,000,000 in the aggregate), (C) out-of-pocket third party costs and expenses
incurred directly in connection with the implementation, negotiation,
documentation and closing of the Separation Transactions or (D) normal and
customary out-of-pocket third party costs, expenses and fees incurred directly
in connection with the refinancing of any existing Indebtedness, and (v) all
other non-cash items reducing Consolidated Net Income for such period, and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss), without
deduction for minority interests, of the Borrower and its Subsidiaries for that
period determined in conformity with GAAP.

 

“Consolidated Tangible Assets” means , as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the consolidated total
assets of the Borrower and its Subsidiaries calculated on a consolidated basis
as of such date, but excluding therefrom goodwill, patents, patent applications,
permits, trademarks, trade names, copyrights, licenses, franchises, experimental
expense, organizational expense, unamortized debt discount



            6

47354535_7

--------------------------------------------------------------------------------

 

 

and expense, the excess of cost of shares acquired over book value of related
assets and such other assets that are properly classified as “intangible assets”
in accordance with GAAP.

 

“Consolidated Total Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum (without
duplication) of all Indebtedness of the Borrower and of each of its
Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided,  however, that with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in respect
of Letters of Credit or Swing Line Loans, within two Business Days of the date
such Loans or participations in respect of Letters of Credit or Swing Line Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Lender or any L/C Issuer any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent or any Lender in
writing that it does not intend to comply with its funding obligations hereunder
or under other agreements in



            7

47354535_7

--------------------------------------------------------------------------------

 

 

which it commits to extend credit generally or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent or the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity;  provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith;  provided that the term “Disposition” or “Dispose” shall
not include any loss or damage to, or any condemnation or taking of, any
property.

“Dollar” and “$” mean lawful money of the United States.

"DP&L" means The Dayton Power and Light Company, an Ohio corporation.

“DP&L Bank of America Credit Facility” means the revolving credit facility
created and evidenced by that certain Credit Agreement dated as of April 20,
2010 by and among DP&L, as the borrower, Bank of America, N.A., as
Administrative Agent and the financial institutions from time to time party
thereto as lenders, as amended, replaced and refinanced in whole or in part from
time to time.

“DP&L Fifth Third Credit Facility” means that certain revolving credit agreement
among DP&L, as borrower, Fifth Third Bank, as administrative agent and the
financial institutions from



            8

47354535_7

--------------------------------------------------------------------------------

 

 

time to time party thereto as lenders, dated as of the date hereof, as amended,
replaced and refinanced in whole or in part from time to time.

“DP&L First Mortgage Bonds” means those certain First Mortgage Bonds issued
pursuant to the Indenture, dated as of October 1, 1935, as amended, supplemented
or otherwise modified from time to time, between DP&L and The Bank of New York
Mellon (or its predecessors or successors).

“DPLER”  has the meaning specified in Section 7.01(v).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and Section 10.06(b)(v) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

“Energy-Related Business” means any business engaged in or directly related to: 
(a) the production, sale, brokerage, management, transportation, delivery or
other provision of energy products, including but not limited to, electricity,
natural gas, oil, coal, propane and renewable energy producing materials;
(b) the provision of energy conservation services, including, but not limited
to, energy audits, installation of energy conservation devices, energy efficient
equipment and related systems; (c) the provision of services and equipment in
connection with the procurement of such energy products or conservation of
energy; (d) engineering, consulting, construction, operational or maintenance
services in connection with such energy products, the conservation of energy or
with equipment utilizing such energy products; or (e) the manufacturing of
equipment used in connection with energy production or conservation.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to Hazardous Materials, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of such Person, all of the warrants, options or other rights for
the purchase or acquisition from such Person of such shares of capital stock of
such Person, and all of the other ownership interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.





            9

47354535_7

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the assessment of withdrawal liability under Title IV of ERISA upon
the Borrower or any ERISA Affiliate in connection with the Borrower’s or any
ERISA Affiliate’s complete or partial withdrawal from a Multiemployer Plan or
the Borrower’s or any ERISA Affiliate’s notification that a Multiemployer Plan
is in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the imposition of any liability under Title
IV of ERISA upon the Borrower or any ERISA Affiliate, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA.

“Eurodollar Rate” means:

for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by three (3) or more major banks in the interbank
eurodollar market selected by the Administrative Agent at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined as of such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by three (3) or more major banks in the
interbank eurodollar market selected by the Administrative Agent at their
request at the date and time of determination.





            10

47354535_7

--------------------------------------------------------------------------------

 

 

"Eurodollar Rate Committed Loan" means a Committed Loan that is a Eurodollar
Rate Loan.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate".  

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

"Existing Credit Agreement" means the revolving credit facility created and
evidenced by that certain Credit Agreement dated as of August 24, 2011 among the
Borrower, the Administrative Agent and the financial institutions from time to
time party thereto as lenders, as amended, replaced and refinanced in whole or
in part from time to time prior to the date hereof.

“Existing PNC Bank Credit Facility” means that certain term loan facility
created and evidenced by the credit agreement dated as of August 24, 2011 among
the Borrower, the Administrative Agent and the financial institutions from time
to time party thereto as lenders, as amended, replaced and refinanced in whole
or in part from time to time prior to the date hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such



            11

47354535_7

--------------------------------------------------------------------------------

 

 

transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to two (2) or more Federal funds brokers on such day on such
transactions as selected by the Administrative Agent.

“Fee Letter” means that certain letter agreement dated April 3, 2013 among the
Borrower and the Arrangers.

“Fitch” means Fitch Investors Service Inc. and any successor thereto.

“Fitch Rating” means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Fitch (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Fitch), or if such rating is unavailable, the Borrower’s long-term issuer
default rating accorded to it by Fitch.

“Foreign Lender”  means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes (including such a Lender when
acting in the capacity of an L/C Issuer).  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“FPA” means the Federal Power Act, as amended, and all rules and regulations
promulgated thereunder.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and subject to the provisions of
Section 1.03.





            12

47354535_7

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means a Subsidiary that (a) represents less than 1% of
the Consolidated Tangible Assets of the Borrower and its Subsidiaries as would
be shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the beginning of the twelve (12) month period ending with the
month in which such determination is made or (b) is responsible for less than 1%
of the consolidated net sales or of the Consolidated Net Income of the Borrower
and its Subsidiaries as reflected in the financial statements referred to in
clause (a) above.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:





            13

47354535_7

--------------------------------------------------------------------------------

 

 

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)      all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial) and bankers’ acceptances;

(c)      all obligations of such Person to pay the deferred purchase price of
capital assets or services that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person;

(d)      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(e)      capital leases and Synthetic Lease Obligations;

(f)      all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Redeemable Stock in such Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

(g)      the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and

(h)         all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and shall exclude trade payables and other
similar accrued expenses arising in the ordinary course of business, obligations
in respect of insurance policies or performance or surety bonds that themselves
are not guarantees of Indebtedness (or drafts, acceptances or similar
instruments evidencing the same or obligations in respect of letters of credit
supporting the payment of the same).  The amount of any capital lease or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Documents and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.





            14

47354535_7

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
 however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice;  provided
that:

(i)      any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)  no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Service” means the United States Internal Revenue Service, or
any Governmental Authority succeeding to any of its principal functions.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including any partnership or
joint venture interest in such other Person), (b) a loan, advance or capital
contribution to, or a Guarantee, assumption, purchase or other acquisition of
any debt (other than accounts receivable and lease, utility or other deposits
arising in the ordinary course of business on terms customary in the trade) of,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit.  For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment not to exceed the original amount of such
Investment.  For the avoidance of doubt, the exchange of interests in
electricity generating units among tenants-in-common as described in Section
7.04(i), shall not constitute an Investment hereunder.

“IP Rights” has the meaning specified in Section 5.17.





            15

47354535_7

--------------------------------------------------------------------------------

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower or entered into by the Borrower in favor
of any L/C Issuer and relating to such Letter of Credit.

“Laws” means, as to any Person, collectively, all international, foreign,
Federal, state and local statutes, treaties, rules, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders of, and agreements with, any Governmental
Authority, binding upon such Person or to which such Person is subject.

 “L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) US Bank in its capacity as an issuer of Letters of Credit hereunder, (b) any
other Lender which consents to its appointment by the Borrower as an issuer of
Letters of Credit hereunder in its capacity as an issuer of Letters of Credit
hereunder and (c) any successor issuer of Letters of Credit hereunder.        

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto, and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. 





            16

47354535_7

--------------------------------------------------------------------------------

 

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to  $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and the Fee Letter.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or the Lenders under any Loan Document, or
of the ability of the Borrower to perform its obligations under any Loan
Document; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against the Borrower of any Loan Document, which, for
the avoidance of doubt, shall include the existence of an Adverse PUCO Order.

“Maturity Date” means May 10, 2018; provided that if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day and
provided further that if the Borrower has not either (a) repaid in full the PNC
Bank Credit Facility or (b) refinanced its senior unsecured bonds due October
2016 to have a maturity date that is at least six (6) months later than May 10,
2018 before July 15, 2016, then the “Maturity Date” of this Agreement shall be
July 15, 2016.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.





            17

47354535_7

--------------------------------------------------------------------------------

 

 

“Moody’s Rating”  means, on any date of determination, the rating accorded the
Borrower’s senior unsecured long-term debt by Moody’s (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
Moody’s), or if such rating is unavailable, the Borrower’s long-term issuer
credit rating accorded to it by Moody’s.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a  Pension Plan which has two or more
contributing sponsors (including the Borrower or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced by any
Loan Document, or sold or assigned an interest in any Loan or Loan Document). 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security



            18

47354535_7

--------------------------------------------------------------------------------

 

 

interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

"Participant Register" has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan) that is maintained or is contributed to by the Borrower and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means and includes any Acquisition as to which all of
the following conditions are satisfied:  (a) such Acquisition (i) involves a
line or lines of an Energy-Related Business, and (ii) involves a Person or a
line or lines of business that are located and operated in the United States;
(b) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition; (c) such Acquisition is not being consummated
on a hostile basis and has been approved by the Board of Directors of the target
Person and no material challenge to such Acquisition shall be pending or
threatened by any shareholder or director of the seller or Person to be
acquired, (d) as of the date of the consummation of such Acquisition, all
approvals required in connection therewith shall have been obtained and (e)
after giving Pro Forma Effect to such Acquisition, the ratio of (1) Consolidated
Total Debt to Consolidated EBITDA shall be at least 0.25 to 1.00 less than the
maximum Consolidated Total Debt to Consolidated EBITDA ratio set forth opposite
the most recently ended fiscal quarter in Section 7.11and (2) Consolidated
EBITDA to Consolidated Interest Charges shall be no less than the minimum
Consolidated EBITDA to Consolidated Interest Charges ratio set forth opposite
the most recently ended fiscal quarter in Section 7.11.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.





            19

47354535_7

--------------------------------------------------------------------------------

 

 

“Platform”  has the meaning specified in Section 6.02.

“PNC Bank Credit Facility” means that certain Credit Agreement dated as of the
date hereof by and among the Borrower, as borrower, PNC Bank, National
Association, as administrative agent, U.S. Bank, National Association and Fifth
Third Bank, as co-syndication agents, Bank of America, N.A., as documentation
agent, and the financial institutions from time to time party thereto as
lenders, as amended, replaced and refinanced in whole or in part from time to
time.

“Pro Forma Effect”  means, for any Investment pursuant to Section 7.02(d) or any
Disposition pursuant to Section 7.04(h), whether actual or proposed, for
purposes of determining compliance with the financial covenants in Section 7.11,
each such Investment or Disposition shall be deemed to have occurred on and as
of the first day of the relevant fiscal period, and the following pro forma
adjustments shall be made:

(a)

in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Borrower and its Subsidiaries for the relevant fiscal period;

(b)

in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Company and its Subsidiaries for the relevant fiscal period;  

(c)

any Indebtedness actually or proposed to be incurred or assumed in such
Investment or Disposition shall be deemed to have been incurred as of the first
day of the applicable fiscal period, and interest thereon shall be deemed to
have accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrower and its Subsidiaries for such fiscal
period and any Indebtedness repaid in connection with such Investment or
Disposition shall be deemed to have been repaid as of the first day of the
applicable fiscal period; and

(d)

any historical extraordinary non-recurring costs or expenses or other verifiable
costs or expenses that will not continue after the Investment or Disposition may
be eliminated and other expenses and cost savings may be reflected provided that
such costs, expenses and cost savings are (i) reflected on a basis consistent
with Regulation S-X promulgated by the Securities and Exchange Commission or
(ii) attributable to operating or other efficiencies reasonably expected to be
realized as a result of such Investment, as controlled and operated by the
Borrower, provided that the elimination of all such costs and expenses and the
reflection of such cost savings under this paragraph (d) shall be reasonably
acceptable to at least seventy-five percent (75%) of the Arrangers.

“Public Lender” has the meaning specified in Section 6.02.





            20

47354535_7

--------------------------------------------------------------------------------

 

 

“PUCO” means the Public Utilities Commission of Ohio.

“Rating”  means any of the Fitch Ratings, Moody’s Ratings or S&P Ratings.

“Rating Agency” means any of Fitch, Moody’s or S&P.

“Recipient” means the Administrative Agent and any Lender.

“Redeemable Stock” means, with respect to any Person, any Equity Interests of
such Person that (a) is by its terms subject to mandatory redemption, in whole
or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Maturity Date; or (b) otherwise is required
to be repurchased or retired on a scheduled date or dates, upon the occurrence
of any event or circumstance, at the option of the holder or holders thereof, or
otherwise, at any time prior to the Maturity Date, other than any such
repurchase or retirement occasioned by a “change of control” or similar event.

“Register” has the meaning specified in Section 10.06(c).

“Reimbursement Agreements” means those certain letter of credit reimbursement
agreements to be entered into between Borrower and JPMorgan Chase Bank, N.A., as
administrative agent and fronting bank related to the Ohio Air Quality
Development Authority Collateralized Air Quality Development Revenue Refunding
Bonds, 2008 Series A and B in the original aggregate principal amount of
$101,232,876.72.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under ERISA or applicable regulations.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% (or if there are fewer than three Lenders, Lenders having 100%) of the
Aggregate Commitments or, if the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, Lenders holding in the aggregate more than 50% (or if
there are fewer than three Lenders, 100%) of the Total Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participations
in L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.





            21

47354535_7

--------------------------------------------------------------------------------

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower or, in
each case, any officer of the Borrower with a similar title.  Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“S&P Rating” means, on any date of determination, the rating accorded to the
Borrower’s senior unsecured long-term debt by S&P (or if the Obligations are
secured, the rating accorded to the Borrower’s senior secured long-term debt by
S&P), or if such rating is unavailable, the Borrower’s long-term issuer credit
rating accorded to it by S&P.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Separation Transactions” means the restructuring of DP&L operations in
accordance with an order by PUCO, including the separation of DP&L’s generation
assets from its transmission and distribution assets, in compliance with the
laws of the state of Ohio.

"Short Term Investments" means short-term investments as defined by GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property that (a) represents more than 20% of the Consolidated
Tangible Assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made or (b) is responsible for more than 20% of the



            22

47354535_7

--------------------------------------------------------------------------------

 

 

consolidated net sales or of the Consolidated EBITDA of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause
(a) above.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means US Bank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under any
lease (a) that is accounted for by the lessee as an operating lease and (b)
under which the lessee is intended to be the “owner” of the leased property for
Federal income tax purposes.





            23

47354535_7

--------------------------------------------------------------------------------

 

 

 “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

"US Bank" means U.S. Bank, National Association, a national banking association,
and its successors.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Withholding Agent” means the Borrower and the Administrative Agent.

Other Interpretive Provisions.  With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law



            24

47354535_7

--------------------------------------------------------------------------------

 

 

shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Accounting Terms. 

Generally.  All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

Changes in GAAP.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders not to be unreasonably
withheld or delayed); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

Times of Day.  Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).





            25

47354535_7

--------------------------------------------------------------------------------

 

 

Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

the COMMITMENTS and Credit Extensions

Committed Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans in Dollars (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided,  however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations,  plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.        

Borrowings, Conversions and Continuations of Committed Loans. 

Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Committed Borrowing of, conversion to or continuation of Eurodollar Rate Loans,
and (ii) on the requested date of any Borrowing of Base Rate Committed Loans or
of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.  Except as provided in Sections 2.03(c)
and 2.04(c), each Committed Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Committed Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued, (iv)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (v) if applicable, the duration of the Interest Period
with respect



            26

47354535_7

--------------------------------------------------------------------------------

 

 

thereto.  If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Committed Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

Following receipt of a Commitment Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available in Dollars to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received immediately available to the Borrower in Dollars either by (i)
crediting the account of the Borrower on the books of US Bank with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in US Bank’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Loans.

Letters of Credit. 

The Letter of Credit Commitment.

Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the



            27

47354535_7

--------------------------------------------------------------------------------

 

 

Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations,  plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  The Borrower agrees to promptly notify the
Administrative Agent of the designation of any Lender as an L/C Issuer.

No L/C Issuer shall issue any Letter of Credit, if:

subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

the expiry date of the requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders (other than any Defaulting
Lenders) have approved such expiry date.

No L/C Issuer shall be under any obligation to issue any Letter of Credit if:

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such L/C Issuer from issuing the
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it, unless the Borrower confirms it will
pay the foregoing;  





            28

47354535_7

--------------------------------------------------------------------------------

 

 

the issuance of the Letter of Credit would violate one or more customary and
reasonable policies of such L/C Issuer applicable to letters of credit generally
and applied by such L/C Issuer to other similarly situated borrowers under
similar credit facilities;  

except as otherwise agreed by the Administrative Agent and such L/C Issuer, the
Letter of Credit is in an initial stated amount less than $500,000; 

the Letter of Credit is to be denominated in a currency other than Dollars;

any Lender is at that time a Defaulting Lender, unless the L/C Issuers have
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuers (in their sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuers’ actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from that Letter of Credit and all other L/C Obligations as to
which the L/C Issuers have actual or potential Fronting Exposure, as they may
elect in their sole discretion.

No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

No L/C Issuer shall be under any obligation to amend any Letter of Credit if (A)
such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

Each L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and each L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included each L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.    

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the



            29

47354535_7

--------------------------------------------------------------------------------

 

 

Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

Promptly after receipt of any Letter of Credit Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

If the Borrower so requests in any applicable Letter of Credit Application, the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the applicable
L/C Issuer, the Borrower shall not be required to make a specific request to
such L/C Issuer for any such extension.  Once an Auto-



            30

47354535_7

--------------------------------------------------------------------------------

 

 

Extension Letter of Credit has been issued, the Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided,  however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is twenty Business Days before the
Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

Drawings and Reimbursements; Funding of Participations.

In each case upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit and upon payment to a
beneficiary under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof.  Not later than 4:00 p.m. on
the date of any payment by the applicable L/C Issuer under a Letter of Credit,
if the Borrower has been so notified at or before 11:00 a.m. on such date,
otherwise not later than 11:00 a.m. on the next Business Day (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the applicable L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
the applicable L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative



            31

47354535_7

--------------------------------------------------------------------------------

 

 

Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer.

With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 (other than delivery of a Loan Notice) cannot be satisfied or for
any other reason, the Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and upon such demand shall bear interest at the
Default Rate.  In such event, each Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided,  however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing.  If such Lender



            32

47354535_7

--------------------------------------------------------------------------------

 

 

pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

Repayment of Participations. 

At any time after the applicable L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

Obligations Absolute.    The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the



            33

47354535_7

--------------------------------------------------------------------------------

 

 

transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

any payment by the applicable L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

Role of L/C Issuer.    Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the applicable
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the applicable L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided,  however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the applicable L/C Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e);  provided,
 however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against any such Person, and such Person may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such Person’s willful misconduct or gross
negligence or such Person’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing,



            34

47354535_7

--------------------------------------------------------------------------------

 

 

the applicable L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument by a
beneficiary transferring or assigning or purporting to transfer or assign a
Letter of Credit or the beneficiary’s rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.

Applicability of ISP and UCP; Limitation of Liability.    Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each standby Letter of
Credit.  Notwithstanding the foregoing, the applicable L/C Issuer shall not be
responsible to the Borrower for, and the applicable L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the applicable L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the
applicable L/C Issuer or the beneficiary is located, the practice stated in the
ISP or UCP, as applicable, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, to the
extent such law or practice is applicable to such Letter of Credit.

Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the applicable L/C Issuer pursuant to this Section 2.03 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of
such fee, if any, payable to such L/C Issuer for its own account.  For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.  
 The Borrower shall pay directly to (i) US Bank, in its capacity as an L/C
Issuer, for its own account a fronting fee with respect to each Letter of Credit
issued by it, at the rate per annum specified in the Fee Letter, computed on the
daily amount available to be drawn under such



            35

47354535_7

--------------------------------------------------------------------------------

 

 

Letter of Credit on a quarterly basis in arrears and (ii) each other L/C Issuer
for its own account a fronting fee with respect to each Letter of Credit issued
by it, at the rate per annum agreed to by the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the first Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

Letters of Credit Reports.    For so long as any Letter of Credit issued by an
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent on the last Business Day of each calendar month, and on each date that an
L/C Credit Extension occurs with respect to any such Letter of Credit, a report
in the form of Exhibit F, appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer. 

Swing Line Loans.

The Swing Line.  Subject to the terms and conditions set forth herein, the Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, may in its sole discretion make loans (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided,  however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided,  further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.07, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.





            36

47354535_7

--------------------------------------------------------------------------------

 

 

Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

Refinancing of Swing Line Loans.

The Swing Line Lender at any time in its sole discretion may request, on behalf
of the Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Lender make a Base Rate Committed Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Commitments and
the conditions set forth in Section 4.02.  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate



            37

47354535_7

--------------------------------------------------------------------------------

 

 

Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

Each Lender’s obligation to make Committed Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided,  however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

Repayment of Participations. 

At any time after any Lender has purchased and funded a risk participation in a
Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the



            38

47354535_7

--------------------------------------------------------------------------------

 

 

Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

Payments Directly to Swing Line Lender.  The Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.

Prepayments.

The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 1:00 p.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein;  provided that a notice of prepayment
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or instruments of Indebtedness or the
occurrence of any other specified event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such conditions are not satisfied.  Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Subject to Section 2.16, each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $500,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given



            39

47354535_7

--------------------------------------------------------------------------------

 

 

by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided,  however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless after
the prepayment in full of the Committed Loans and the Swing Line Loan the Total
Outstandings exceed the Aggregate Commitments then in effect.

If the Borrower fails to obtain any approval, consent or authorization from any
Governmental Authority which is necessary or required in order to permit the
Borrower to incur Obligations hereunder on or before December 31 of each
calendar year, then the Borrower shall immediately prepay all outstanding Loans
and Cash Collateralize all L/C Obligations to the extent, and only to the
extent, such outstanding Loans and L/C Obligations are not authorized by the
then effective necessary or required approvals, consents and authorizations from
such Governmental Authorities.

Termination or Reduction of Commitments.      The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 1:00 p.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, the Letter of Credit Sublimit
shall be automatically reduced by the amount of such excess.  The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Commitments.  Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Applicable Percentage.  All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination. A notice of Commitment reduction delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or instruments of Indebtedness or the occurrence of any other
specified event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such conditions are not satisfied.

Repayment of Loans. 

The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans outstanding on such date.

The Borrower shall repay all Swing Line Loans on the Maturity Date.





            40

47354535_7

--------------------------------------------------------------------------------

 

 

Interest.

Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

            If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter until such amount is
paid in full bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (after any applicable notices have been
given and grace periods have expired), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter until such amount is paid in full bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

Upon the request of the Required Lenders, while any Event of Default pursuant to
Section 8.01(g) exists, the Borrower shall pay interest on the principal amount
of all outstanding Loans hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. 

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

Undrawn Fee.  The Borrower shall pay to the Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, an undrawn fee (the
"Undrawn Fee") equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16.  For the avoidance of doubt, the Undrawn
Fee will be calculated without regard to outstanding Swing Line Loans.  The
Undrawn Fee shall accrue at all times during the



            41

47354535_7

--------------------------------------------------------------------------------

 

 

Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The Undrawn Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

Other Fees.  The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.  The Borrower shall pay to
the Lenders such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified, such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

Computation of Interest and Fees.   

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

Evidence of Debt. 

The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain, in accordance with its usual
practice, accounts or



            42

47354535_7

--------------------------------------------------------------------------------

 

 

records evidencing the purchases and sales by such Lender of participations in
Letters of Credit and Swing Line Loans.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

Payments Generally; Administrative Agent’s Clawback.

General.  All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

   Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Committed Borrowing of Base Rate Committed Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without



            43

47354535_7

--------------------------------------------------------------------------------

 

 

prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

Failure to Satisfy Conditions Precedent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

Funding Source.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Sharing of Payments by Lenders.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing



            44

47354535_7

--------------------------------------------------------------------------------

 

 

Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them; provided that:

if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation. 

Increase in Commitments.   

Request for Increase.  Provided that no Default exists, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $50,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $10,000,000, and (ii)
the Borrower may make a maximum of three such requests.  At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Lenders).

Lender Elections to Increase.  Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested



            45

47354535_7

--------------------------------------------------------------------------------

 

 

increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

Notification by Administrative Agent; Additional Lenders.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder.  To achieve the full amount of a requested increase
and subject to the approval of the Administrative Agent, each L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld or
delayed), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

Effective Date and Allocations.  If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the "Increase Effective Date") and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date. 

Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Increase Effective Date signed by a Responsible
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such increase, and (y) certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V are true and correct in all material respects
on and as of the Increase Effective Date, except that (i) if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects, (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (except that if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty is
true and correct in all respects) and (iii) for purposes of this Section 2.14,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default exists.    Unless otherwise agreed by the Administrative Agent, the
Borrower shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any non-ratable increase in the
Commitments under this Section.

Conflicting Provisions.  This Section shall supersede any provisions in Section
2.13 or 10.01 to the contrary.

Cash Collateral. 

Certain Credit Support Events.  Upon the request of the Administrative Agent or
any L/C Issuer (i) if an L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing that has not been refinanced as a Base Rate Loan hereunder, or (ii)
if, as of the Letter of Credit Expiration Date, any L/C



            46

47354535_7

--------------------------------------------------------------------------------

 

 

Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent or any L/C Issuer or
the Swing Line Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender);  provided that, the Administrative Agent and each of the L/C
Issuers agree not to, and shall not, request, demand or otherwise require, and
the Borrower shall have no obligation to deliver, pay or otherwise provide, any
such Cash Collateral pursuant to this sentence or the last sentence of Section
2.15(b) so long as the Borrower is not permitted to deliver, pay or provide such
Cash Collateral under the terms of any agreement (without giving effect to any
provision thereof permitting a general basket of liens) to which the Borrower is
a party or is bound (other than any agreement entered into with an Affiliate in
which the Borrower has agreed to any such restriction for the benefit of such
Affiliate).

Grant of Security Interest; Borrower Exceptions.  All Cash Collateral (other
than credit support and other collateral not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at US Bank; provided that Cash Collateral delivered, paid or otherwise provided
by the Borrower pursuant to the last sentence of Section 2.15(a) or the last
sentence of this subsection (b) shall not be maintained in such accounts to the
extent not permitted by the terms of any agreement (without giving effect to any
provision thereof permitting a general basket of liens) to which the Borrower is
a party or is bound (other than any agreement entered into with an Affiliate in
which the Borrower has agreed to any such restriction for the benefit of such
Affiliate).  The Borrower, and to the extent provided by any Lender, such
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders (including the Swing Line Lender), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as Cash Collateral, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c);  provided that the
Borrower does not, and shall have no obligation to, grant or maintain any
security interest in, or subject to the control of the Administrative Agent, any
Cash Collateral delivered, paid or otherwise provided by the Borrower pursuant
to the last sentence of Section 2.15(a) or the last sentence of this subsection
(b) to the extent not permitted by the terms of any agreement (without giving
effect to any provision thereof permitting a general basket of liens) to which
the Borrower is a party or is bound (other than any agreement entered into with
an Affiliate in which the Borrower has agreed to any such restriction for the
benefit of such Affiliate).    Subject to the proviso under Section 2.15(a), if
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent or an
L/C Issuer as herein provided, or that the total amount of such Cash Collateral
is less than the applicable Fronting Exposure and other obligations secured or
supported, as applicable, thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

Application.    Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03,  2.04,  2.05,  



            47

47354535_7

--------------------------------------------------------------------------------

 

 

2.16 or 8.02 in respect of Letters of Credit or Swing Line Loans shall be held
and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein. 

Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided,  however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

Defaulting Lenders.    

Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of “Required Lenders” and Section
10.01,  Section 10.06 or otherwise hereunder.

Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08, shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder; third, if
so determined by the Administrative Agent or requested by any L/C Issuer or
Swing Line Lender or the Borrower, to be held as Cash Collateral for future
funding obligations of such Defaulting Lender of any participation in any Swing
Line Loan or Letter of Credit, except to the extent not permitted under the
terms of any agreement (without giving effect to any provision thereof
permitting a general basket of liens) to which the Borrower is a party or is
bound (other than any agreement entered into with an Affiliate in which the
Borrower has agreed to any such restriction for the benefit of such Affiliate);
 fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which



            48

47354535_7

--------------------------------------------------------------------------------

 

 

such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro-rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, L/C Issuers or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, such Defaulting Lender until such
time as all Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. 

Certain Fees.  A Defaulting Lender (x) shall not be entitled to receive any
Undrawn Fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

Reallocation of Applicable Percentages to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to Section
2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.





            49

47354535_7

--------------------------------------------------------------------------------

 

 

Defaulting Lender Cure.    If the Borrower, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Defaulting Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Taxes.

Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.   Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without reduction or
withholding for any Taxes, except as required by applicable Law.  If, however,
applicable Laws require the applicable Withholding Agent to withhold or deduct
any Tax (as determined in the good faith discretion of an applicable Withholding
Agent), then the applicable Withholding Agent shall withhold or make such
deductions as are determined by the applicable Withholding Agent to be required
and shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Law.  If such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

Payment of Other Taxes by the Borrower.  Without limiting or duplicating the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

Tax Indemnifications.   Without limiting or duplicating the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify each
Recipient, and shall make payment in respect thereof within fifteen (15) days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting



            50

47354535_7

--------------------------------------------------------------------------------

 

 

forth in reasonable detail the amount and basis for calculation of any such
payment or liability delivered to the Borrower by a Lender or an L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

Without limiting the provisions of subsection (a) or (b) above, each Lender and
each L/C Issuer shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within fifteen (15) days after written demand
therefor, (A) the Administrative Agent and the Borrower, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register, and (B)
the Administrative Agent and the Borrower, as applicable, against any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent or any Borrower (and not deducted or withheld by the Borrower or
Administrative Agent in connection with any Loan Document, as applicable, from
any payment otherwise due hereunder to such Lender) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Borrower or the Administrative Agent (as
applicable) shall be conclusive absent manifest error.  Each Lender and each L/C
Issuer hereby authorizes the Borrower or Administrative Agent to set off and
apply any and all amounts at any time owing by the Administrative Agent or the
Borrower (as applicable) to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document otherwise payable by the
Administrative Agent or the Borrower (as applicable) to the Lender from any
other source against any amount due to the Borrower or Administrative Agent (as
applicable) under this clause (ii).  The agreements in this clause (ii) shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

Evidence of Payments.   Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

Status of Lenders; Tax Documentation.     Any Lender or L/C Issuer that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender or L/C Issuer, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by



            51

47354535_7

--------------------------------------------------------------------------------

 

 

applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or L/C Issuer is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s or L/C Issuer’s reasonable judgment such completion, execution or
submission would subject such Lender or such L/C Issuer to any material
unreimbursed cost or expense.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, 

any Lender or L/C Issuer that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender or L/C
Issuer becomes a Lender or L/C Issuer under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender or L/C Issuer is exempt from U.S. federal backup withholding tax; 

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II)            executed originals of IRS Form W-8ECI;

(III)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or





            52

47354535_7

--------------------------------------------------------------------------------

 

 

(IV)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E‑4 on
behalf of each such direct and indirect partner;

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

if a payment made to a Lender or L/C Issuer under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or L/C
Issuer were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or L/C Issuer has complied with such
Lender or L/C Issuer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender and L/C Issuer agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

Treatment of Certain Refunds.  If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund, credit or
other benefit in respect of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the



            53

47354535_7

--------------------------------------------------------------------------------

 

 

Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund, credit or other benefit (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes giving rise to such
refund, credit or other benefit), net of all reasonable out-of-pocket expenses
incurred by such Recipient and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Recipient agrees to repay the amount paid
over to the Borrower  (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund, credit or other benefit to such Governmental
Authority.  This subsection 3.01(f) shall not be construed to require the
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
 Notwithstanding anything to the contrary in this paragraph (f), in no event
will the Administrative Agent or any Lender be required to pay any amount to the
Company pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the Taxes
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Taxes had never been paid.

Illegality.  If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent in accordance with this
Agreement without reference to the Eurodollar Rate component of the Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent in accordance
with this Agreement without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender in accordance with this Agreement without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no



            54

47354535_7

--------------------------------------------------------------------------------

 

 

longer illegal  for such Lender to determine or charge interest rates based upon
the Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

Inability to Determine Rates.  If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (ii) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (b)  the Required Lenders reasonably
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loan or Interest
Period), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders in the case of clause (b) above) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods),
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.

Increased Costs; Reserves on Eurodollar Rate Loans.   

Increased Costs Generally.  If any Change in Law shall:

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;

subject any Lender or any L/C Issuer to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

impose on any Lender or any L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein (except for
Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender, by an amount which such Lender deems to be material in its sole
discretion, of making, converting to, continuing or maintaining any Loan the
interest on which is determined by reference to the



            55

47354535_7

--------------------------------------------------------------------------------

 

 

Eurodollar Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or such L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered; provided that such additional costs incurred and reductions
suffered shall be determined by such Lender’s or L/C Issuer’s, as the case may
be, reasonable allocation of the aggregate additional cost incurred or reduction
suffered due to such events that are allocable to this Agreement.  If the
Borrower so notifies the Administrative Agent within five Business Days after
any Lender notifies the Borrower of any additional cost incurred or reduction
suffered pursuant to the foregoing provisions of this Section, the Borrower may
convert all Eurodollar Rate Loans of such Lender then outstanding into Base Rate
Loans in accordance with the terms hereof.

Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), by an amount deemed
by such Lender or such L/C Issuer to be material in its sole discretion, then
from time to time, upon the request of such Lender or L/C Issuer, the Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered
that such Lender or such L/C Issuer reasonably determines is allocable to this
Agreement.

Certificates for Reimbursement.  Each Lender and L/C Issuer shall notify the
Borrower of any Change in Law that would entitle such Person to any amount under
subsection (a) or (b) of this Section as soon as reasonably practicable and
promptly thereafter deliver to the Borrower a written certificate setting forth
the amounts due under such subsections and setting forth in reasonable detail
the calculations upon which such amounts were determined.  A certificate of a
Lender or an L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 20 days after receipt thereof.





            56

47354535_7

--------------------------------------------------------------------------------

 

 

Delay in Requests.  Failure or delay on the part of any Lender or any L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or such L/C Issuer’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
four months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the four-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan; provided that the Borrower shall have received at least ten (10)
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

any continuation, conversion, payment or prepayment of any Eurodollar Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurodollar Rate Loan
on the date or in the amount notified by the Borrower; or

any assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank



            57

47354535_7

--------------------------------------------------------------------------------

 

 

eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

Mitigation Obligations; Replacement of Lenders.    

Designation of a Different Lending Office.  If any Lender or L/C Issuer requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

Replacement of Lenders.  If any Lender requests compensation under Section 3.04
or gives a notice under Section 3.02, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO Credit Extensions

Conditions of Initial Credit Extension.  The obligation of each L/C Issuer and
each Lender to make its Credit Extension hereunder is subject to satisfaction of
the following conditions precedent:

The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

executed counterparts of this Agreement;

a Note executed by the Borrower in favor of each Lender requesting a Note;





            58

47354535_7

--------------------------------------------------------------------------------

 

 

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of the Borrower as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents;

such documents and certifications as the Administrative Agent may reasonably
require to evidence that the Borrower is duly organized or formed, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in the jurisdiction where it is organized;

written opinion(s) of counsel to the Borrower, addressed to the Administrative
Agent and each Lender, in form and substance reasonably acceptable to the
Administrative Agent;

a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied
and  (B) the current Ratings;

evidence that the Existing Credit Agreement and the DP&L Bank of America Credit
Facility have been or concurrently with the Closing Date are being terminated
and the obligations thereunder have been paid in full and any Liens securing
obligations under the Existing Credit Agreement or the DP&L Bank of America
Credit Facility have been or concurrently with the Closing Date are being
released; and

evidence that the conditions precedent to the effectiveness of the DP&L Fifth
Third Bank Credit Facility and the PNC Bank Credit Facility have been satisfied
and all documentation thereof and required thereunder has been executed.

Any fees required to be paid on or before the Closing Date shall have been paid
 to the extent invoiced at least two (2) Business Days prior to the Closing
Date.

Unless waived by the Arrangers, and subject to the provisions of the Fee Letter
and the Commitment Letter, the Borrower shall have paid all reasonable fees,
charges and disbursements of counsel due to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least two (2) Business Days prior to the Closing Date and required to be paid
pursuant to the Fee Letters or the Commitment Letters.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. 

Conditions to all Credit Extensions.  The obligation of each Lender and each L/C
Issuer to honor any Request for Credit Extension (other than a Committed Loan
Notice



            59

47354535_7

--------------------------------------------------------------------------------

 

 

requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

The representations and warranties of the Borrower contained in Article V shall
be true and correct in all material respects on and as of the date of such
Credit Extension, except that (i) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects, (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except that if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects) and (iii) for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

No Default shall exist, or would result from such proposed Credit Extension or
from the application of the proceeds thereof.

The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof;

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
 and (b) have been satisfied on and as of the date of the applicable Credit
Extension. For the avoidance of doubt, in the event that the condition not
satisfied on and as of the date of any applicable Credit Extension is the
existence of a Material Adverse Effect resulting from an Adverse PUCO Order, (i)
the Lenders and L/C Issuer shall not be required to make any Credit Extension
and (ii) conversions of Loans from one Type to the other and continuation of
Eurodollar Rate Loans shall be permitted.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Existence, Qualification and Power.  The Borrower (a) is duly organized, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Authorization; No Contravention.  The execution, delivery and performance by the
Borrower of each Loan Document, have been duly authorized by all necessary
corporate



            60

47354535_7

--------------------------------------------------------------------------------

 

 

action, and do not and will not (a) contravene the terms of any of the
Borrower’s Organization Documents; (b) conflict with or result in any
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is a party or
the Borrower or the properties of the Borrower or any of its Subsidiaries is
bound or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law, except in any case referred to in clause (b) or
(c), to the extent the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

Governmental Authorization; Other Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, except for
such approvals, consents, exemptions, authorizations, actions, notices and
filings that have been obtained or made on or before the Closing Date and are in
full force and effect.

Binding Effect.  This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to Debtor Relief Laws and general equity and public policy principles.

Financial Statements; No Material Adverse Effect. 

The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for Taxes, material commitments and
Indebtedness (other than any liability incident to any litigation, arbitration
or proceeding that could not reasonably be expected to have a Material Adverse
Effect).

The unaudited consolidated balance sheets of the Borrower and its Subsidiaries
dated March 31, 2013, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.





            61

47354535_7

--------------------------------------------------------------------------------

 

 

Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Litigation. 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries that (i)  question the validity or the enforceability of the Loan
Documents, or any of any action to be taken by the Borrower pursuant to any of
the Loan Documents, or (ii) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

No action, suit, proceeding or investigation has been instituted, or to the
knowledge of the Borrower or any of its Subsidiaries, threatened, and no rule,
regulation, order, judgment or decree has been issued or proposed to be issued
by any Governmental Authority that, solely as a result of the incurrence of
Obligations or the entering into this Agreement or any other Loan Document or
any transaction contemplated hereby or thereby, would cause or deem the
Administrative Agent, any Lenders or any of their respective Affiliates to be
subject to, or not exempted from, regulation under the FPA.

No Default.  The Borrower and each Subsidiary are in full compliance with all
material terms, covenants and conditions of each of its Contractual Obligations,
except for any noncompliance that could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Ownership of Property.  The Borrower and each Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title or interest as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Environmental Compliance.  The Borrower and each of its Subsidiaries is in
compliance with all Environmental Laws governing its business, except to the
extent that any such failure to comply (together with any resulting penalties,
fines or forfeitures) would not reasonably be expected to have a Material
Adverse Effect.  All licenses, permits, registrations or approvals required for
the conduct of the business of the Borrower and each of its Subsidiaries under
any Environmental Law have been secured and the Borrower and each of its
Subsidiaries is in substantial compliance therewith, except for such licenses,
permits, registrations or approvals the failure to secure or to comply therewith
is not reasonably likely to have a Material Adverse Effect.  Neither the
Borrower nor any of its Subsidiaries has received written notice, or otherwise
knows, that it is in any respect in noncompliance with, breach of or default
under any applicable writ, order, judgment, injunction, or decree to which the
Borrower or such Subsidiary is a party or that would affect the ability of the
Borrower or such Subsidiary to operate any real property and no event has
occurred and is continuing that, with the passage of time or the giving of
notice or both, would constitute noncompliance, breach of or default thereunder,
except in



            62

47354535_7

--------------------------------------------------------------------------------

 

 

each such case, such noncompliance, breaches or defaults as would not reasonably
be expected to, in the aggregate, have a Material Adverse Effect.  There are no
environmental claims pending or, to the best knowledge of the Borrower,
threatened wherein an unfavorable decision, ruling or finding would reasonably
be expected to have a Material Adverse Effect.  There are no facts,
circumstances, conditions or occurrences on any real property now or at any time
owned, leased or operated by the Borrower or any of its Subsidiaries or on any
Property adjacent to any such real property, that are known by the Borrower or
as to which the Borrower or any such Subsidiary has received written notice,
that could reasonably be expected:  (i) to form the basis of an environmental
claim against the Borrower or any of its Subsidiaries or any real property of
the Borrower or any of its Subsidiaries; or (ii) to cause such real property to
be subject to any restrictions on the ownership, occupancy, use or
transferability of such real property under any Environmental Law, except in
each such case, such environmental claims or restrictions that individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

Insurance.  The properties of the Borrower and its Subsidiaries are insured
pursuant to policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from reputable and financially sound
insurers in amounts sufficient to insure the assets and risks of the Borrower
and each such Subsidiary in accordance with prudent business practice in
the  industry of such Borrower and Subsidiaries, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

Taxes.  The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
material Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or the non-payment of which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  To the Borrower’s knowledge, there is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.

ERISA Compliance.

Each Pension Plan of the Borrower and its Subsidiaries is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state laws.  Neither the Borrower nor any Subsidiary has, or has at
any time during the preceding six years had, an obligation to contribute to a
Multiemployer Plan.  Each Pension Plan of the Borrower and its Subsidiaries that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that the form of such Pension Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Borrower, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.





            63

47354535_7

--------------------------------------------------------------------------------

 

 

There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan of the Borrower and its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.  There has been no
nonexempt prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Pension Plan of the Borrower and its Subsidiaries that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(i) No ERISA Event with respect to any Pension Plan of the Borrower or its
Subsidiaries has occurred, and neither the Borrower nor any Subsidiary is aware
of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any such Pension Plan
except as could reasonably be expected individually or in the aggregate to
exceed $50,000,000; (ii) the Borrower and each Subsidiary has met in all
material respects all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan of the Borrower and its Subsidiaries, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan of the Borrower and its Subsidiaries, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither the Borrower nor any Subsidiary knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such Pension Plan to drop below 60% as of the most recent valuation
date; (iv) neither the Borrower nor any Subsidiary has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
Subsidiary has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan of the Borrower and its
Subsidiaries has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any such Pension Plan.

(d)            For the avoidance of doubt, references to "Pension Plan" and
"Multiemployer Plan" in this Section 5.12 refer only to Pension Plans and
Multiemployer Plans of the Borrower and its Subsidiaries and do not refer to the
Pension Plans or Multiemployer Plans of other ERISA Affiliates of the Borrower
and its Subsidiaries.

Subsidiaries.  As of the Closing Date, the Borrower's existing Subsidiaries are
listed on Schedule 5.13.

Margin Regulations; Investment Company Act; Federal Power Act. 

The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  

None of the Borrower, any Person Controlling the Borrower, or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.





            64

47354535_7

--------------------------------------------------------------------------------

 

 

None of the Borrower or any of its Subsidiaries, or any Affiliate of any of
them, is subject to regulation under the FPA or under applicable state or other
Laws respecting the rates or the financial or organizational regulation of
electric utilities, as a result of the creation or incurrence of the Obligations
or entering into this Agreement or any other Loan Document or the consummation
of any transaction contemplated hereby or thereby.

Disclosure.  No report, financial statement, certificate or other information
(other than projections and forward-looking information and information of a
general economic nature or industry nature) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in writing in connection with
the transactions contemplated hereby or delivered hereunder or under any other
Loan Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein (when so furnished and
taken as a whole), in the light of the circumstances under which they were made,
not materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time; it
being recognized by the Administrative Agent and the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
materially from the projected results.

Compliance with Laws.  The Borrower and each Subsidiary is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

Intellectual Property; Licenses, Etc.  The Borrower and its Subsidiaries own, or
possess the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
the operation of their respective businesses, without any known conflict with
the rights of any other Person, except for any IP Rights or any conflicts that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Solvency.  The Borrower is not insolvent as defined in any applicable state or
federal statute, nor will the Borrower be rendered insolvent by the execution
and delivery of this Agreement or any other Loan Document to the Administrative
Agent and the Lenders or the performance of its obligations hereunder or
thereunder.

Employment Matters.  The Borrower is in compliance with all employment
agreements, employment contracts, collective bargaining agreements and other
agreements between the Borrower and its employees (collectively, “Labor
Contracts”) and all applicable Federal, state and local labor and employment
Laws including those related to equal employment opportunity and affirmative
action, labor relations, minimum wage, overtime, child labor,



            65

47354535_7

--------------------------------------------------------------------------------

 

 

medical insurance continuation, worker adjustment and retraining notices,
immigration controls and worker and unemployment compensation, where the failure
to comply would constitute a Material Adverse Effect.  There are no outstanding
grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of the Borrower which in any case would
constitute a Material Adverse Effect. 

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation relating solely to the payment of principal or interest on any Loan
or fees payable hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (unless such Letters of Credit have been Cash
Collateralized), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01,  6.02, and 6.03) cause each Subsidiary to:

Financial Statements.  Deliver to the Administrative Agent and each Lender:

as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a condensed consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
condensed consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such condensed
 consolidated statements to be audited and accompanied by a report and opinion
of Ernst & Young LLP or another independent certified public accountant of
nationally recognized standing selected by the Borrower in its sole discretion,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
material qualification or exception or any material qualification or exception
as to the scope of such audit; and

as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, a condensed
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related condensed consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, and the related condensed consolidated statements of cash flows
for the portion of the Borrower’s fiscal year then ended, in each case setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such condensed consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the



            66

47354535_7

--------------------------------------------------------------------------------

 

 

foregoing shall not be in derogation of the obligation of the Borrower to
furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.

Certificates; Other Information.  Deliver to the Administrative Agent and each
Lender:

concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

promptly after the same are filed with the SEC, copies of all proxies which the
Borrower may file with the SEC under Section 14(a) of the Exchange Act and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file with the SEC under Section 13 or 15(d) of
the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) or (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts (or electronically delivers) such documents, or provides a link
thereto on the Borrower’s website on the Internet at one or more of the website
addresses listed on Schedule 10.02;  (ii) on which such documents are posted to
the SEC’s website at www.sec.gov or (iii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

The Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Debt
Domain, SyndTrak or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that (w) all Borrower
Materials provided by the Borrower to the Administrative Agent and/or any
Arranger, which are to be made available to Public Lenders, shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the



            67

47354535_7

--------------------------------------------------------------------------------

 

 

Administrative Agent, each Arranger, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided,  however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and each Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

Notices.  Promptly, after a Responsible Officer of the Borrower has knowledge
thereof, notify the Administrative Agent and each Lender:

of the occurrence of any Default;

of any (i) breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws, in each
case under any of the foregoing clauses (i), (ii) and (iii) where such event
could reasonably be expected to have a Material Adverse Effect;

of the occurrence of any ERISA Event;

of any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary; 

of any amendment to the Organization Documents of the Borrower filed by the
Borrower in the applicable office in the jurisdiction where it is organized; 

(f)            any Rating change; and

(g)            no later than June 15, 2016, of Borrower’s failure to refinance
its senior unsecured bonds due October 2016 with a maturity date that is at
least six (6) months later than May 10, 2018;

Each notice pursuant to this Section 6.03 (other than Sections 6.03(d),
 (e), (f), and (g)) shall be accompanied by a statement of a Responsible Officer
of the Borrower setting forth details of the occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document known by such Responsible Officer to have been breached.

Payment of Taxes and Claims.  Pay and discharge prior to the date on which
penalties attach thereto, (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property not
permitted hereunder, in each case unless the same are being



            68

47354535_7

--------------------------------------------------------------------------------

 

 

contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary or, in the case of clause (b), the failure to pay or
discharge could not reasonably be expected to result in a Material Adverse
Effect.

Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.03 or 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

Maintenance of Properties.  (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof, except in the
case of clauses (a) and (b) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect (it being understood that this
covenant relates to only to the good working order and repair of such property
and equipment and shall not be construed as a covenant not dispose of any such
property or equipment by sale, lease, transfer or otherwise or to discontinue
operation thereof to the extent not prohibited under this Agreement).

Maintenance of Insurance.  Maintain insurance coverage by such insurers and in
such forms and amounts and against such risks as are generally consistent with
the insurance coverage maintained by the Borrower and its Subsidiaries at the
date hereof, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

Compliance with Laws.  Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Books and Records.  Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made in all material respects of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

Inspection Rights.  Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its material
properties, and to discuss its affairs, finances and accounts with its executive
officers and independent public accountants (provided that the Borrower shall be
permitted to attend any such discussions with such accountants) and, if a
Default exists, to examine its books of records and account and make copies
thereof or abstracts therefrom, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower;



            69

47354535_7

--------------------------------------------------------------------------------

 

 

provided,  however, that unless an Event of Default has occurred and is
continuing, the Borrower shall not be required to permit more than one such
visit, inspection or examination during any calendar year.  All costs and
expenses incurred by the Administrative Agent or any Lender in connection with
any of the foregoing shall be paid by the Administrative Agent or such Lender,
as the case may be, unless an Event of Default shall have occurred and be
continuing at the time such costs and/or expenses are incurred, in which case
all such costs and expenses shall be paid by the Borrower. Subject to the
proviso above, in the event any Lender desires to visit and inspect the Borrower
or any of its Subsidiaries, such Lender shall make a reasonable effort to
conduct such visit and inspection contemporaneously with any visit and
inspection to be performed by the Administrative Agent or another
Lender.  Notwithstanding anything to the contrary in this Section 6.10, neither
the Borrower nor any of its Subsidiaries will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (a) constitutes non-financial
trade secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent (or its representatives) or any Lender
(or its representatives) is prohibited by Law or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes, including refinancing existing indebtedness, not in
contravention of any Law or of any Loan Document.

Senior Debt.  Ensure that (a) the claims of the Administrative Agent and the
Lenders in respect of the Obligations of the Borrower will not be subordinate
to, and will in all respects rank at least pari passu with or senior to, the
claims of every unsecured creditor of the Borrower, and (b) any Indebtedness of
the Borrower that is subordinated in any manner to the claims of any other
senior creditor of the Borrower will be subordinated in like manner to such
claims of the Administrative Agent and the Lenders.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation relating solely to the payment of principal or interest on any Loan
or fees payable hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (unless such Letters of Credit have been Cash
Collateralized), the Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

Liens pursuant to any Loan Document;

Liens existing on the date hereof and listed on Schedule 7.01 and any renewals,
refinancings, or extensions thereof, provided that the principal amount secured
or benefited thereby is not increased;

Liens for Taxes, assessments or charges or levies on property not yet delinquent
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
in accordance with GAAP;





            70

47354535_7

--------------------------------------------------------------------------------

 

 

Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which do not secure obligations overdue for a period of more than 60
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained;

Liens, pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than Liens imposed by ERISA;

deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, indemnity or
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

easements, rights-of-way, zoning, restrictions or other similar encumbrances or
imperfections in title and obligations contained in similar instruments and
prior rights of other Persons which, do not materially interfere with the
ordinary conduct of the business of the Borrower and its Subsidiaries or could
not reasonably be expected to have a Material Adverse Effect;

Liens securing judgments, decrees or attachments not constituting an Event of
Default under Section 8.01(i);

Liens on property of DP&L securing the DP&L First Mortgage Bonds and, subject to
the terms of Section 7.07, any amendment, modification, refinancing, replacement
or renewal thereof; provided that upon any such amendment, modification,
refinancing, replacement or renewal thereof, the aggregate principal amount of
Indebtedness secured by Liens permitted to be incurred pursuant to this clause
(i) shall not exceed the principal amount of the Indebtedness secured by such
bonds as of the date hereof by an amount in excess of $20,000,000;

Liens on property of DP&L in connection with collateralized pollution control
bonds;

Liens on property of the Borrower and its Subsidiaries in connection with (i)
any construction project or generating plant as security for any Indebtedness
incurred for the purpose of financing all or part of such construction project
or generating plant, and in each case, Liens and charges incidental thereto;
provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to this clause (k) (i) shall not exceed $50,000,000 at any time
outstanding and (ii) security for any Indebtedness incurred for the purpose of
financing capital improvements for any generating plant owned by the Borrower or
its Subsidiaries which the Borrower or such Subsidiary reasonably deems as
necessary or advisable in order to comply with Laws; provided that the aggregate
amount of Indebtedness secured by Liens pursuant to clause (k)(i) and this
clause (k)(ii) shall not exceed $150,000,000 at any time outstanding;

banker’s liens and rights of setoff arising by operation of law and contractual
rights of setoff;





            71

47354535_7

--------------------------------------------------------------------------------

 

 

leases or subleases granted in the ordinary course of business to others not
interfering in any material respect with the business of the Borrower or its
Subsidiaries and any interest or title of a lessee under any lease not in
violation of this Agreement;

purported Liens evidenced by the filing of precautionary Uniform Commercial Code
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;

the right reserved to, or vested in, any municipality or public authority by the
terms of any right, power, franchise, grant, license or permit, or any provision
of law, to purchase or capture or designate a purchaser of any property;

Liens with respect to cash collateral deposited by the Borrower and its
Subsidiaries with counterparties in the ordinary course of the Borrower and its
Subsidiaries' purchase and sale of energy, power, interest rate hedges, coal and
other commodities;

Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to such lease) permitted under this
Agreement; provided that such Liens are only in respect of property subject to,
and secure only, the respective lease (and any other lease with the same or
affiliated lessor);

any (i) Lien existing on any property at the time such property is acquired by
the Borrower or any of its Subsidiaries or on any property of any Person at the
time such Person becomes, or is merged into, a Subsidiary of the Borrower;
provided that (A) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming, or being merged into, such
Subsidiary, as the case may be, (B) such Lien shall not attach or apply to any
other property or assets of the Borrower or any of its Subsidiaries, and
(C) such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes, or is merged into, such
Subsidiary, as the case may be, and any extension, renewal, refunding or
refinancing thereof, so long as the aggregate principal amount so extended,
renewed, refunded or refinanced is not increased, and (ii) Lien securing
Indebtedness in respect of purchase money obligations for the acquisition,
lease, construction or improvement of fixed assets or Capital Lease Obligations,
provided that (A) such Lien only attaches to such fixed assets being acquired,
leased, constructed or improved and (B) the Indebtedness secured by such Lien
does not exceed the cost or fair market value, whichever is lower, of the fixed
assets being acquired, leased, constructed or improved on the date of
acquisition, lease, construction or improvement; provided that the aggregate
principal amount of Indebtedness at any time outstanding secured by a Lien
described in this subsection (r) shall not exceed an amount equal to 5% of the
Consolidated Tangible Assets at such time; 

Liens incurred in connection with an obligation to cash collateralize letters of
credit or swing line loans;

Liens, in addition to those listed above, securing Indebtedness and other
obligations in an aggregate amount at any time not exceeding $25,000,000; 





            72

47354535_7

--------------------------------------------------------------------------------

 

 

Liens, in addition to those listed above, provided that any such lien secures
the Indebtedness under this Agreement, the PNC Bank Credit Facility and the DP&L
Fifth Third Credit Facility, on an equal and ratable basis; and

Liens incurred by DPL Energy Resources, Inc. (“DPLER”) in favor of the Borrower
or its Subsidiaries encumbering the accounts receivable of DPLER to secure
DPLER’s obligations to supply or provide power, energy and other related
services.

Investments.  Make any Investments, except:

Investments held by the Borrower or such Subsidiary in the form of cash, cash
equivalents or other Short Term Investments;

loans and advances to officers, directors and employees of the Borrower or any
of its Subsidiaries in an aggregate amount not to exceed $10,000,000 at any time
outstanding, for travel, entertainment, relocation, payroll, office equipment,
tuition and analogous ordinary business purposes;

Investments of the Borrower in any Subsidiary and Investments of any Subsidiary
in the Borrower or in another Subsidiary;

Permitted Acquisitions in an amount not to exceed $150,000,000 in the aggregate
during the term of this Agreement;

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and Investments
in account debtors received in connection with a proceeding under any Debtor
Relief Laws in settlement of the obligations of account debtors;

Promissory notes, earn-outs, other contingent payment obligations and other
non-cash consideration received by the Borrower or any of its Subsidiaries as
partial payment of the total consideration of any Disposition made in accordance
with Section 7.04(f);

Guarantees of the Borrower or any Subsidiary in respect of (i) Indebtedness of
the Borrower or any Subsidiary permitted under this Section 7.02 and (ii)
ordinary course of business obligations of the Borrower or any Subsidiary that
do not constitute Indebtedness;

Investments comprised of the purchase of receivables from other energy marketers
as required from time to time by one or more applicable Governmental
Authorities;

Investments existing on the date hereof and set forth on Schedule 7.02;  

Investments in investment-grade issuers that are held by the Borrower or any
Subsidiary not longer than eighteen months;

other Investments not otherwise permitted hereunder in an amount not to exceed
$25,000,000 in the aggregate at any time outstanding;





            73

47354535_7

--------------------------------------------------------------------------------

 

 

Guarantees, in addition to those listed above, provided that, this Agreement,
the PNC Bank Credit Facility and the DP&L Fifth Third Credit Facility are also
Guaranteed on an equal and ratable basis; and

Investments which may be necessary or advisable to complete the Separation
Transactions.

Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

any Subsidiary may merge, dissolve, liquidate or consolidate with or into (i)
the Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries;

any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be the Borrower or a wholly-owned
Subsidiary;

any Subsidiary may merge with any Person (other than the Borrower or a
Subsidiary in a transaction permitted by Section 7.02(d);  provided that (i) the
Subsidiary shall be the continuing or surviving Person and (ii) immediately
before and after such merger there shall not exist any Default or Event of
Default;

the Borrower and any Subsidiary may liquidate or dissolve (i) Immaterial
Subsidiaries and (ii) Persons whose assets are sold in a Disposition permitted
by Section 7.04;  

the Borrower and any Subsidiary may conduct any such transactions which may be
necessary or advisable to complete the Separation Transactions; and

the Borrower may merge with any Person (other than a Subsidiary) in a
transaction permitted by Section 7.02(d); provided that (i) the Borrower shall
be the continuing or surviving Person and (ii) immediately before and after such
merger there shall not exist any Default or Event of Default.

Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:

Dispositions of surplus, obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

Dispositions of inventory in the ordinary course of business;

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the



            74

47354535_7

--------------------------------------------------------------------------------

 

 

proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property;

Dispositions of property by any Subsidiary to the Borrower or to a wholly-owned
Subsidiary;

Dispositions permitted by Sections 7.01,  7.02 and 7.03;  

Dispositions of property having a fair market value of less than $5,000,000
individually;

Dispositions by the Borrower and its Subsidiaries not otherwise permitted under
this Section 7.04 so long as (A) the aggregate amount (based upon the fair
market value of the assets) of all property sold or otherwise disposed pursuant
to all such Dispositions on and after the Closing Date at the time of and after
giving effect to any such Disposition does not constitute a Substantial Portion
of the property of the Borrower and its Subsidiaries and (B) at least 75% of the
total consideration received by the Borrower or any of its Subsidiaries, as
applicable, for such Disposition or series of Dispositions consists of cash or
cash equivalents;

Dispositions necessary or advisable to complete the Separation Transactions;
provided that after giving Pro Forma Effect to the Separation Transactions, the
Borrower is in compliance with the financial covenants in Section 7.11;  

Dispositions of interests held by the Borrower and its Subsidiaries in
electricity generating units to tenants-in-common (or Affiliates thereof) in
exchange for reasonably equivalent tenants-in-common interests in other
electricity generating units; and

(j)            non-recourse Dispositions by Subsidiaries of accounts receivable
at face value for 100% cash consideration;

provided,  however, that any Disposition pursuant to clauses (a) through (g) and
(j) shall be for fair market value.

Change in Nature of Business.  Engage in any business if, as a result, the
general nature of the business, taken on a consolidated basis, that would then
be engaged in by the Borrower and its Subsidiaries would be substantially
changed from the general nature of the business engaged in by the Borrower and
its Subsidiaries on the Closing Date;  provided that the foregoing restriction
shall not prohibit actions necessary or advisable to complete the Separation
Transactions.

Transactions with Affiliates.  Enter into any transaction of any kind with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and any of its Subsidiaries or
between and among any Subsidiaries, (b) sales of goods by the Borrower or any of
its Subsidiaries to an Affiliate for use or distribution outside the United
States that in the good faith judgment of the



            75

47354535_7

--------------------------------------------------------------------------------

 

 

Borrower complies with any applicable legal requirements of the Code, (c)
agreements and transactions with and payments to officers, directors and
shareholders that are either (i) entered into in the ordinary course of business
and not prohibited by any of the provisions of this Agreement or (ii) entered
into outside the ordinary course of business, approved by the directors or
shareholders of the Borrower, and not prohibited by any of the provisions of
this Agreement, (d) the issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock option and stock ownership plans or similar
employee benefit plans and other compensation arrangements with respect to the
procurement of services with their respective officers and employees, and any
employment agreements entered into by Borrower or any Subsidiary, in each case
approved by the Borrower or any Subsidiary in good faith or (e) actions
necessary or advisable to complete the Separation Transactions.

Burdensome Agreements.  Except with respect to (i) the Reimbursement Agreements,
the DP&L Fifth Third Credit Facility and the PNC Bank Credit Facility and (ii)
the DP&L First Mortgage Bonds and any pollution control bonds, each as in effect
on the Closing Date (and, in each case, any amendment, modification,
refinancing, replacement or renewal thereof, so long as such restriction or
limitation is not more restrictive to the Borrower and its Subsidiaries than any
such restriction or limitation in effect on the Closing Date), enter into any
Contractual Obligation that limits the ability of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, which could reasonably be expected to result in a Material Adverse
Effect.

Swap Agreements.  Enter into any Swap Contract other than any Swap Contract
entered into by such Person pursuant to which such Person has hedged its
reasonably estimated interest rate, foreign currency or power and other
commodity exposure, and not for speculative purposes.

Use of Proceeds.  Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

Accounting Changes.  Make any change in its fiscal year.

Financial Covenants.  (a) Permit the ratio of Consolidated Total Debt to
Consolidated EBITDA during any period of four consecutive fiscal quarters of the
Borrower, as of the end of any fiscal quarter of the Borrower, to be greater
than the ratio set forth below opposite such period:

Period

Maximum Ratio

June 30, 2013 through December 31, 2014

8.50 to 1.00

March 31, 2015 through December 31, 2016

8.00 to 1.00

March 31, 2017 and ending on March 31, 2018

7.50 to 1.00



            76

47354535_7

--------------------------------------------------------------------------------

 

 

 

(b)            Permit the ratio of Consolidated EBITDA to Consolidated Interest
Charges during any period of four consecutive fiscal quarters of the Borrower,
as of the end of any fiscal quarter of the Borrower, to be less than the ratio
set forth below opposite such period:

Period

Minimum Ratio

June 30, 2013 through December 31, 2014

2.00 to 1.00

March 31, 2015 through December 31, 2016

2.10 to 1.00

March 31, 2017 and ending on March 31, 2018

2.25 to 1.00

 

Reimbursement Agreements.  Permit the terms and conditions of the initial
amendment and restatement of the Reimbursement Agreements to be more restrictive
to the Borrower than the terms and conditions of this Agreement, the PNC Bank
Credit Facility and the DP&L Fifth Third Credit Facility, unless otherwise
agreed by the Arrangers in their reasonable discretion.

Restricted Payments.  Declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, or issue or
sell any Equity Interests, except that, so long as no Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:

the Borrower may declare and make (and each Subsidiary of the Borrower may
declare and make to enable the Borrower to do the same) Restricted Payments to
AES so that AES may, and AES shall be permitted to, pay any Taxes which are
attributable to the Borrower’s Consolidated Net Income as part of a consolidated
group;

DP&L may declare and make Restricted Payments with respect to shares of DP&L
preferred stock in accordance with the terms thereof; and

any Subsidiary may declare and make Restricted Payments to the Borrower or
another Subsidiary.



            77

47354535_7

--------------------------------------------------------------------------------

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Events of Default.  Any of the following shall constitute an Event of Default:

Non-Payment.  The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation or (ii) within
five days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder or under any other Loan Document or any other
amount payable hereunder or under any other Loan Document; or

Specific Covenants.  The Borrower fails to perform or observe any term, covenant
or agreement contained in any of Section 6.01,  6.03,  6.05 (solely with respect
to the Borrower),  6.11 or 6.12 or Article VII; or

Additional Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.02 or 6.10 and such failure
continues for fifteen (15) days; or

Other Defaults.  The Borrower fails to perform or observe any other covenant or
agreement (not specified in subsection (a), (b), or (c) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after notice thereof from the Administrative Agent to the Borrower;
or

Representations and Warranties.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (except that
if a qualifier relating to materiality, Material Adverse Effect or a  similar
concept applies, such representation or warranty shall be required to be true
and correct in all respects) when made or deemed made; or

Cross-Default.  (i) The Borrower or any Subsidiary (A) defaults in any payment
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise and after applicable notices have been given and grace periods have
expired) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate outstanding
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000, or (B) defaults in the
performance of any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto (after all applicable notices have been
given and grace periods have expired), or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required and after all
applicable grace periods have expired, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract



            78

47354535_7

--------------------------------------------------------------------------------

 

 

an Early Termination Date (as defined in such Swap Contract) resulting from (A)
any event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $50,000,000; or 

Insolvency Proceedings, Etc.  The Borrower or any of its Subsidiaries institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
consecutive calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 consecutive calendar days, or an order for relief is entered in
any such proceeding; or

Inability to Pay Debts.  The Borrower or any Subsidiary becomes unable or admits
in writing its inability to pay its debts as they become due; or

Judgments.  There is entered against the Borrower or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $50,000,000 (to the extent not
covered by third-party insurance as to which the insurer does not dispute
coverage), and (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Borrower under
Title IV of ERISA to the Pension Plan, a  Multiemployer Plan or the PBGC in an
aggregate amount in excess of $50,000,000, and the Borrower or any ERISA
Affiliate fails to make any payment in satisfaction of such liability after the
expiration of any applicable grace period, in accordance with applicable law or
any agreement entered into in respect thereof, (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000,000 or (iii) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which could reasonably be expected to result in a
Material Adverse Effect; or

Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower or any of its Affiliates
contests in any manner the validity or enforceability of any



            79

47354535_7

--------------------------------------------------------------------------------

 

 

Loan Document; or the Borrower denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document;

Change of Control.  There occurs any Change of Control, other than a Change of
Control resulting from the pledge (but not the foreclosure, any transfer-in-lieu
of foreclosure or any other transfer except as collateral security) by AES  or a
subsidiary of AES of any equity interest in the Borrower to secure its corporate
obligations; or

Adverse PUCO Order.  There occurs an Adverse PUCO Order and (i) Borrower fails
to (A) apply for a rehearing of the Adverse PUCO Order within thirty (30) days
of the issuance of the Adverse PUCO Order and (B) exercise all procedural
remedies, which are, in the opinion of Borrower’s counsel, reasonably available
to reverse, limit or stay the effectiveness of the Adverse PUCO Order, (ii) (A)
the request for a rehearing as applied for under clause (i)(A) above, is denied,
or, if granted, the PUCO affirms the Adverse PUCO Order, and (B) the Adverse
PUCO Order has not been stayed by a court of competent jurisdiction within ten
(10) Business Days of the occurrence of either event described in clause(ii)(A)
above, and (iii) if the Adverse PUCO Order is stayed according to clause (ii)(B)
above, a court or applicable regulatory authority dismisses such stay or rules
that the Adverse PUCO Order will be enforced.

Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

declare the commitment of each Lender to make Loans and any obligation of any
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided,  however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.





            80

47354535_7

--------------------------------------------------------------------------------

 

 

Application of Funds.  After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent required to
be reimbursed hereunder and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers to
the extent required to be reimbursed hereunder and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX.

ADMINISTRATIVE AGENT

Appointment and Authority.  Each of the Lenders and the L/C Issuers hereby
irrevocably appoints US Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms



            81

47354535_7

--------------------------------------------------------------------------------

 

 

hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuers, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions,
except as provided in Section 9.06.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Rights as a Lender.  The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Exculpatory Provisions.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(a)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)      shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage



            82

47354535_7

--------------------------------------------------------------------------------

 

 

of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02)  and (ii) in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, except as it relates to
enforceability against the Administrative Agent or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Delegation of Duties.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.





            83

47354535_7

--------------------------------------------------------------------------------

 

 

Resignation of Administrative Agent. 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the prior written
consent of the Borrower (so long as no Event of Default has occurred and is
continuing), to appoint a successor, which shall be a commercial bank organized
and licensed under the laws of the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, with the prior written consent of the Borrower (so
long as no Event of Default has occurred and is continuing), appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section), except for its obligations under Section
10.07.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b)            Any resignation by US Bank as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.





            84

47354535_7

--------------------------------------------------------------------------------

 

 

Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and each
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none of
the Co-Syndication Agents,  the Documentation Agent, the Joint Lead Arrangers or
Joint Book Managers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

Administrative Agent May File Proofs of Claim.    In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to the Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i),  2.09 and 10.04) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of



            85

47354535_7

--------------------------------------------------------------------------------

 

 

reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any L/C Issuer to authorize the Administrative
Agent to vote in respect of the claim of any Lender or any L/C Issuer in any
such proceeding.

ARTICLE X.

MISCELLANEOUS

Amendments, Etc.  No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided,  however, that no such amendment,
waiver or consent shall:

extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided,  however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend or waive compliance with any covenant hereunder
(or any defined term used therein) even if the effect of such amendment or
waiver would be to reduce the rate of interest on any Loan or L/C Borrowing or
to reduce any fee payable hereunder;

change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

change any provision of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of any L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent and the Swing Line Lender in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent and the Swing Line Lender under this Agreement or any other Loan Document;
(iii) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; and (iv) the Administrative
Agent may, with the written consent of the Borrower,



            86

47354535_7

--------------------------------------------------------------------------------

 

 

amend, modify or supplement this Agreement to cure any obvious error or
omission.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notices; Effectiveness; Electronic Communication.     

Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

if to the Borrower, the Administrative Agent or US Bank or the Swing Line
Lender, in its capacity as a Lender or an L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender or L/C Issuer on its Administrative Questionnaire then in
effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

Electronic Communications.  Notices and other communications to the Lenders and
the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent (which in turn has promptly notified the Borrower) that it
is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it



            87

47354535_7

--------------------------------------------------------------------------------

 

 

hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided,  however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

Change of Address, Etc.  Each of the Borrower, the Administrative Agent and the
L/C Issuers and the Swing Line Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, electronic mail address, telecopier or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and the L/C Issuers and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen



            88

47354535_7

--------------------------------------------------------------------------------

 

 

of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

Reliance by Administrative Agent, L/C Issuers and Lenders.    The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by a Responsible Officer of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender, any L/C
Issuer, the Borrower or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuers;
provided,  however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as an L/C Issuer or Swing Line Lender) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided,  further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.





            89

47354535_7

--------------------------------------------------------------------------------

 

 

Expenses; Indemnity; Damage Waiver.       

Costs and Expenses.  Subject to the provisions of the Fee Letters, the Borrower
shall pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of a single counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out‑of‑pocket expenses incurred
by the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of a single counsel for the Administrative Agent, any
Lender or any L/C Issuer, taken as a whole and, if reasonably required, one
local and/or regulatory counsel as necessary in each appropriate jurisdiction
and, solely in the case of a conflict of interest, one additional counsel to the
affected Persons taken as a whole), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of a single counsel for all such
Indemnitees, taken as a whole), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses, (A) (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or



            90

47354535_7

--------------------------------------------------------------------------------

 

 

willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (B) arise out of any claim,
litigation, investigation or proceeding that does not involve an act or omission
by the Borrower or any of its affiliates and that is brought by an Indemnitee
against any other Indemnitee.  This subsection 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

Reimbursement by Lenders.  To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
each L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

Waiver of Consequential Damages, Etc.    To the fullest extent permitted by
applicable law, each party hereto and each Indemnitee shall not assert, and
hereby waives, any claim against each other party hereto and each Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

Survival.  The agreements in this Section shall survive the resignation of the
Administrative Agent and US Bank as an L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.





            91

47354535_7

--------------------------------------------------------------------------------

 

 

Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

Successors and Assigns.     

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender (other than
any Defaulting Lender) and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. The
Administrative Agent in its capacity as such may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Borrower, except in compliance with Section 9.06.

Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:





            92

47354535_7

--------------------------------------------------------------------------------

 

 

Minimum Amounts.

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the outstanding
principal balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 and, after giving effect to any assignment of
Commitments, the assignor shall not have a Commitment of less than $10,000,000
and the assignee shall have a Commitment of not less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the rights in respect of the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans. 

Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

the consent of the Borrower (such consent not to be unreasonably withheld) shall
be required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender (other than any
Defaulting Lender), an Affiliate of a Lender (other than any Defaulting Lender)
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five  (5) Business Days after having
received notice thereof;

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

the consent of the L/C Issuers (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the



            93

47354535_7

--------------------------------------------------------------------------------

 

 

obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided,  however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

No Assignment to Certain Persons.  No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural person. 

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the prior written consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party



            94

47354535_7

--------------------------------------------------------------------------------

 

 

hereto) but shall continue to be entitled to the benefits of Sections 3.01,
 3.04,  3.05, and 10.04 and be bound by all of the provisions of this Agreement
with respect to facts and circumstances occurring prior to the effective date of
such assignment and shall continue to remain obligated under Sections 10.03,
 10.07,  10.10,  10.12,  10.14, and 10.15 on and after the effective of such
assignment;  provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal and interest amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
any notice to the contrary. In addition, the Administrative Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.      

Participations.  Any Lender or the L/C Issuer or the Swing Line Lender may at
any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a "Participant") in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant,
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letter of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the



            95

47354535_7

--------------------------------------------------------------------------------

 

 

United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in subsections (a),
 (b) or (c) of the first proviso to Section 10.01 that adversely affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01,  3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time US Bank assigns all of its Commitment and Loans pursuant to subsection
(b) above, US Bank may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender.  In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
 however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of US Bank as L/C Issuer or Swing Line Lender, as the
case may be.  If US Bank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed



            96

47354535_7

--------------------------------------------------------------------------------

 

 

Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If US Bank resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to US Bank to effectively assume the obligations of US Bank with
respect to such Letters of Credit.

Treatment of Certain Information; Confidentiality.  Each of the Administrative
Agent, the Lenders and the L/C Issuers agrees to maintain the confidentiality of
the Information (as defined below), and use the Information only in connection
with the transactions contemplated hereby, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (provided that the Person to whom such disclosure is made needs
to know such Information in connection with the transactions contemplated hereby
and it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential and shall have agreed to be bound by the
confidentiality and use provisions of this Section to the same extent as if they
were parties hereto and that the disclosing Person shall be responsible for any
breach of this provision), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto on a confidential basis,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same, but no
less restrictive, as those of this Section and to which the Borrower is a
beneficiary thereof, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the prior written consent of the Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or other known confidentiality agreements or
obligations or (y) becomes available to the Administrative Agent, any Lender or
any L/C Issuer on a non-confidential basis from a source other than the Borrower
that was not known to be bound by a confidentiality agreement or
obligation; provided that with respect to subsections (b), (c), (e) and (f), the
Administrative Agent, such Lender or such L/C Issuer, as the case may be,
provides notification to the Borrower within a reasonable time prior to any
disclosure or, if such prior notification is not reasonably practicable, then as
soon as reasonably practicable, in either case to the extent such notification
is not prohibited by the regulatory authority to which such disclosure is made,
the legal process in which such disclosure is made and applicable law, as
applicable.  For purposes of this Section, “Information” means all information
received from or on behalf of the Borrower or any



            97

47354535_7

--------------------------------------------------------------------------------

 

 

Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses or Affiliates, other than any such information that is available to
the Administrative Agent, any Lender or any L/C Issuer on a non-confidential
basis prior to disclosure by the Borrower or any Subsidiary.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
reasonable and customary compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.  The obligations contained in this Section 10.07
shall survive the expiration or termination of this Agreement.

Right of Setoff.      If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower are owed to a branch
or office of such Lender or such L/C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
 The rights of each Lender, each L/C Issuer and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. 

Interest Rate Limitation.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”).  If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the



            98

47354535_7

--------------------------------------------------------------------------------

 

 

interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Counterparts; Integration; Effectiveness.   This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

Survival of Representations and Warranties.    All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Severability.  If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section 10.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Replacement of Lenders.    (i) If any Lender requests compensation under Section
3.04, (ii) if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or 3.04, (iii) if



            99

47354535_7

--------------------------------------------------------------------------------

 

 

any Lender gives a notice under Section 3.02, (iv) if any Lender is a Defaulting
Lender, (v) if any Lender is a Restricted Lender (as defined below), or, (vi) if
the long term local issuer credit rating, or the equivalent rating, by S&P of
any Lender has dropped below BBB+ and the long term bank deposit credit rating,
or the equivalent rating, by Moody’s has dropped below Baa1; then, in the case
of clauses (i) through (v), the Borrower, and in the case of clause (vi), the
Administrative Agent, may, at the sole expense and effort of the Borrower or, in
the case of clause (vi), the sole expense of the Borrower and the joint effort
of the Borrower and the Administrative Agent, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter;

in the case of any such assignment by a Restricted Lender, the assignee must
have approved in writing the substance of the amendment, waiver or consent which
caused the assignor to be a Restricted Lender; and

such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if, a
reasonable time prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower or the Administrative Agent
to require such assignment and delegation cease to apply.

For the purposes of this Section 10.13, a “Restricted Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Borrower
pursuant to Section 10.01 that has received the written approval of not less
than the Required Lenders but also requires the approval of such Lender.

Governing Law; Jurisdiction; Etc.    

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.





            100

47354535_7

--------------------------------------------------------------------------------

 

 

SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE BORROWER, THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF



            101

47354535_7

--------------------------------------------------------------------------------

 

 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

No Advisory or Fiduciary Responsibility.    In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers, are arm’s-length commercial transactions between the Borrower, on the
one hand, and the Administrative Agent, the Lenders and each Arranger, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent
and each Arranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests to the Borrower or
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Electronic Execution of Assignments and Certain Other Documents.    The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

USA PATRIOT Act.    Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall,



            102

47354535_7

--------------------------------------------------------------------------------

 

 

promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

[Signature pages follow.]

 

            103

47354535_7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

DPL INC.

 

 

By: 

Name:___________________________________

Title:___________________________________

 





 

--------------------------------------------------------------------------------

 

 

U.S. BANK, NATIONAL ASSOCIATION,  as Administrative Agent

 

By: 

Name: 

Title:     

 





 

--------------------------------------------------------------------------------

 

 

U.S. Bank, National association,  as a Lender, the Swing Line Lender and an L/C
Issuer

 

 

By: 

Name: 

Title: 

 





 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,  as Documentation Agent and a Lender

 

By: 

Name: 

Title: 

 

 

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK,  as Co-Syndication Agent and a  Lender

 

 

By: 

Name: 

Title: 

 

 

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,  as Co-Syndication Agent and a Lender

 

 

By: 

Name: 

Title: 





 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY BANK, N.A.,  as a Lender

 

 

By: 

Name: 

Title: 

 

 





 

--------------------------------------------------------------------------------

 

 

BANK OF MONTREAL,  as a Lender

 

 

By: 

Name: 

Title: 

 

 





 

--------------------------------------------------------------------------------

 

 

HUNTINGTON BANK, as a Lender

 

 

By: 

Name: 

Title: 

 





 

--------------------------------------------------------------------------------

 

 



REGIONS BANK, as a Lender

 

 

By: 

Name: 

Title: 





 

--------------------------------------------------------------------------------

 

 



MEGA INTERNATIONAL COMMERCIAL BANK, as a Lender

 

 

By: 

Name: 

Title: 

 



 

--------------------------------------------------------------------------------